767 N.W.2d 656 (2009)
423 Mich. 1134
LEASE ACCEPTANCE CORPORATION, Plaintiff-Appellee,
v.
Vinson ABEL, Defendant, and
Andrew Asman, James Humenik, Alan B. Thompson, Arnold Wilson, Jose Duarte, Juan D. Duarte, Warren G. Jafvert, Greg McCue, Mai V. Hoang, Jeff Nagy, Tuan V. Vo, David Bramlet, William Wilkinson, and Elizabeth Wilson, Defendants-Appellants.
Lease Acceptance Corporation, Plaintiff-Appellee,
v.
Scott Adams, Defendant, and
Javier Alcaraz, Joseph P. Aubuchon, Brian Aubuchon, Christopher Bailey, Darlene Ballew, Tracie L. Ballew, Beverly Barnay, Adam Boyd, Leo Demirtshian, Shawn J. Faria, Duane Johnson, Joa Madruga, Marlin Baerg, Vade A. Bradley, Owen D. Chamberlin, Rudy Esparza, Steve Lerche, Ruth Miller, Phillip Knaus, and James Bailey, Defendants-Appellants.
Lease Acceptance Corporation, Plaintiff-Appellee,
v.
Heather Bakker, Defendant, and
Marc Bell, James Ray Fackler, Anita Rozzi, James E. Rozzi, Eneas O. Souza, Jonathan Hahn, Terri Loomis, Donovan Minnis, Darrin Tall, Sherri Tall, James Benitt, John Spicer, Justin Melliot, Peter Volkov, Joy Ann Pranter, Lawrence Pranter, Scott E. Minnis, Peter R. Muller, Michael Murray, Ray Randa, and Lindsey M. Jackson, Defendants-Appellants.
Lease Acceptance Corporation, Plaintiff-Appellee,
v.
Gembo Barboso, Defendant, and
Joseph A. Castro, Scott N. Galech, Mary Mendoza, Tedros Misgun, Lyford Morris, Marilyn Morris, Wan Moua, Laura Nasatir, Kristine Nelson, Carol Padilla, Ralph Darryl Perez, Gary Perkins, Jesus G. Prieto, Oscar Ramos, Daniel Rangel, Paul Rauchfuss, Christeen Reyes, James R. Reyes, Ray Riviera, Shawn Sabo, David Serrano, Shawnee Springer Gener Valerio, Jerry Walbert, Robert Williams, Li Ping Wong, Brice Young, Charles Zoetewey, Manuel Smithers, Davis Denver, III, Henry P. Myles, Chad Martin, Dan Michaelides, Hamayun Zaheer, Scott Ruffin, and Alfred Yarington, Defendants-Appellants.
Docket Nos. 138009, 138010, 138011, 138012. COA Nos. 278716, 278717, 278718, 278719.
Supreme Court of Michigan.
July 17, 2009.

Order
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the November 20, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the order of the Oakland Circuit *657 Court dismissing the plaintiff's consolidated actions with prejudice relative to future litigation in Michigan between the parties concerning the subject matter of the underlying lawsuit and without prejudice relative to future litigation outside of Michigan. The trial court did not abuse its discretion in determining that Michigan was not "a reasonably convenient place for the trial of the action," MCL 600.745(2)(b), when considering the factors supplied in Cray v. General Motors Corp., 389 Mich. 382, 395-396, 207 N.W.2d 393 (1973). See also Lease Acceptance Corp. v. Adams, 272 Mich.App. 209, 724 N.W.2d 724 (2006). The motion to dismiss and request for sanctions is DENIED.
MARKMAN, J. (dissenting).
I would not reverse the Court of Appeals. Instead, I would grant leave to appeal to consider: (1) whether, contrary to MCL 600.745(2), which is designed to determine whether Michigan constitutes a reasonably convenient place for certain types of litigation, the trial court erred in importing a standard drawn from the common law, which is designed to determine whether Michigan constitutes the most convenient place for certain other types of litigation, thereby placing a greater burden on Michigan plaintiffs to sustain lawsuits in Michigan courts and a lesser burden on out-of-state defendants to sustain lawsuits in out-of-state courts; and (2) whether the trial court abused its discretion by finding that Michigan does not constitute a reasonably convenient place for the instant litigation, thereby requiring a Michigan business to make approximately 300 trips to California in order to bring a breach of contract action rather than requiring each of approximately 300 California defendants to make one trip to Michigan, so that the Michigan business can defend itself against a breach of contract action, despite the fact that each such defendant has contractually consented to personal jurisdiction in Michigan.